NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ABRAHAM PORTNOV,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-2293
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00672-MMS, Judge Margaret M.
Sweeney.
               ______________________

             Decided: December 11, 2017
               ______________________

    ABRAHAM PORTNOV, West Vancouver, British Colum-
bia, Canada, pro se.

    STEVEN C. HOUGH, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________
2                                PORTNOV   v. UNITED STATES



     Before TARANTO, PLAGER, and CHEN, Circuit Judges.
PER CURIAM.
   Appellant Abraham Portnov brought this action in the
United States Court of Federal Claims. The court dis-
missed the action for lack of jurisdiction. We affirm.
                             I
     On November 12, 2013, Mr. Portnov filed a complaint
in the United States District Court for the Western Dis-
trict of Washington (the Seattle Court), alleging that the
Carnival Corporation, through the actions of its employ-
ees, had discriminated against him and his wife when it
temporarily prevented them from boarding a cruise ship
on March 5, 2013. He sought $370,000 in damages for the
resulting stress. The Seattle Court dismissed the claim
without prejudice due to failure to pay the filing fee.
    On June 23, 2014, Mr. Portnov filed a complaint in
the United States District Court for the Northern District
of California (the San Jose Court), alleging the same
discrimination and seeking $670,000 in damages for
stress. The court, acting by the parties’ consent through
United States Magistrate Judge Paul S. Grewal, dis-
missed the complaint without prejudice in December
2014, concluding that venue was improper because Mr.
Portnov’s contract with Carnival required arbitration of
the dispute in Florida. The United States Court of Ap-
peals for the Ninth Circuit affirmed, finding Mr. Portnov’s
appeal to be frivolous.
    On February 26, 2016, Mr. Portnov filed a complaint
against the United States in the Seattle Court under the
Federal Tort Claims Act, 28 U.S.C. §§ 2671–2680, alleging
“emotional distress” caused by “U.S. judicial depart-
ments.” He sought “between $700,000 and $3,700,000” in
damages. The court dismissed the complaint. On Sep-
tember 27, 2016, after Magistrate Judge Grewal had left
the bench, Mr. Portnov filed another complaint against
PORTNOV   v. UNITED STATES                               3



the United States in the Seattle Court, again alleging
emotional distress for the same conduct and seeking the
same amount in damages. On October 18, 2016, the court
dismissed that complaint. The Ninth Circuit later dis-
missed Mr. Portnov’s appeal as frivolous.
    Meanwhile, on October 3, 2016, Mr. Portnov had filed
a complaint against former-Magistrate Judge Grewal in
the San Jose Court. The complaint alleged that the
December 2014 dismissal of the earlier suit was mali-
cious, causing Mr. Portnov emotional stress, and sought
$700,505 in damages. The court dismissed the complaint
with prejudice.
    On May 22, 2017, Mr. Portnov initiated the matter
now before us. He filed a complaint in the United States
Court of Federal Claims, naming the United States as the
sole defendant and alleging that he was entitled to com-
pensation for the “personal injuries” that he and his wife
suffered in March 2013, and for the “injury [he] got during
three years of [] judicial actions.” J.A. 90–92. He cited
the Federal Tort Claims Act as authorizing him to sue the
federal government “for most torts committed by persons
acting on behalf of the United States.” J.A. 92. Appellant
sought $2,700,000 in damages.
    The Court of Federal Claims dismissed the complaint,
on its own initiative, for lack of subject matter jurisdic-
tion. Portnov v. United States, 2017 WL 2295001, at *1–4
(Fed. Cl. May 25, 2017). Mr. Portnov has appealed. We
have jurisdiction under 28 U.S.C. § 1295(a)(3) to review
the dismissal of the complaint. We review the dismissal
de novo. Frazer v. United States, 288 F.3d 1347, 1351
(Fed. Cir. 2002).
                             II
    Mr. Portnov’s complaint names only the United States
as a defendant. And Mr. Portnov insists that he is here
suing no one else. Appellant’s Br., ECF No. 8, at 1 (“I did
4                                   PORTNOV   v. UNITED STATES



not claim[] against Carnival or its employees. My claim
. . . was against the United States as the only [p]roper
[d]efendant.”); id. at 13 (“[I]n this court . . . my claims are
ONLY against the UNITED STATE[S]. . . . Thus, the
Court does have jurisdiction.”).
    For the Court of Federal Claims to have jurisdiction
here, Mr. Portnov’s claims must come within the Tucker
Act. That Act gives the Court of Federal Claims “jurisdic-
tion to render judgment upon any claim against the
United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated dam-
ages in cases not sounding in tort.”            28 U.S.C.
§ 1491(a)(1). Decisively for purposes of the present case,
however, a necessary precondition for a complaint to come
within the Tucker Act is that the plaintiff must identify a
source of law that mandates the payment of money for the
wrong alleged without assigning that money-mandating
remedy to a court other than the Court of Federal Claims.
See, e.g., United States v. Mitchell, 463 U.S. 206, 216–17
(1983); United States v. Testan, 424 U.S. 392, 398 (1976);
Lummi Tribe of the Lummi Reservation, Washington v.
United States, 870 F.3d 1313, 1317 (Fed. Cir. 2017); U.S.
Marine, Inc. v. United States, 722 F.3d 1360, 1371 (Fed.
Cir. 2013); Alves v. United States, 133 F.3d 1454, 1459
(Fed. Cir. 1998).
    Mr. Portnov invokes only one money-mandating
source of law: the Federal Torts Claims Act. That Act
mandates compensation by the United States for torts
committed by “persons acting on behalf of a federal agen-
cy in an official capacity, temporarily or permanently in
the service of the United States.” 28 U.S.C. §§ 2671,
2674. But that Act “vests jurisdiction over [tort] claims
exclusively in the [federal] district courts.” U.S. Marine,
722 F.3d at 1363; see 28 U.S.C. § 1346(b)(1), 2674. The
Court of Federal Claims is not a federal district court.
PORTNOV   v. UNITED STATES                               5



Ledford v. United States, 297 F.3d 1378, 1382 (Fed. Cir.
2002). More broadly, “[i]t is well settled that the United
States Court of Federal Claims lacks . . . jurisdiction to
entertain tort claims,” Shearin v. United States, 992 F.3d
1195, 1197 (Fed. Cir. 1993); 28 U.S.C. § 1491(a)(1) (giving
the Court of Federal Claims jurisdiction over “cases not
sounding in tort”), including fraud claims, Brown v.
United States, 105 F.3d 621, 623 (Fed. Cir. 1997).
    The Federal Tort Claims Act and tort allegations in
this case thus cannot support jurisdiction under the
Tucker Act. And no other source of money-mandating law
is stated in or apparent from Mr. Portnov’s complaint.
The Court of Federal Claims therefore lacks subject
matter jurisdiction over Mr. Portnov’s complaint.
                             III
   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.
   No costs.
                       AFFIRMED